 3:20-cv-03346-CMC          Date Filed 12/08/20       Entry Number 14        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

 Andres L. Glee, a/k/a Andres L. Glenn,                   Civil Action No. 3:20-cv-3346-CMC

                            Plaintiff,
                vs.                                                      ORDER

 Marlen and Gerald Thomas,

                            Defendants.

       This matter is before the court on Plaintiff’s Complaint filed September 21, 2020. ECF

No. 1. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (B)(2)(d), D.S.C., the

matter was referred to United States Magistrate Judge Shiva V. Hodges for pre-trial proceedings.

On September 22, 2020, the Magistrate Judge entered a Proper Form Order, directing Plaintiff to

complete a standard complaint form and complete documents necessary to advance his case by

October 13, 2020. ECF No. 4. No response or any filing was received. On October 19, 2020, the

Magistrate Judge entered a second Proper Form Order, directing the same. ECF No. 7. No

response was received. In both Orders, Plaintiff was warned failure to comply would subject the

case to dismissal.

       On November 5, 2020, the Magistrate Judge issued a Report and Recommendation

(“Report”) recommending this matter be summarily dismissed without prejudice and without

issuance and service of process for failure to prosecute. ECF No. 10. The Magistrate Judge

advised Plaintiff of the procedures and requirements for filing objections to the Report and the

serious consequences if he failed to do so. Plaintiff failed to file objections, and the time to do so

has expired.
 3:20-cv-03346-CMC           Date Filed 12/08/20        Entry Number 14         Page 2 of 2




        The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. See Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of any portion of the Report of the Magistrate Judge to which a specific objection

is made. The court may accept, reject, or modify, in whole or in part, the recommendation made

by the Magistrate Judge or recommit the matter to the Magistrate Judge with instructions. See 28

U.S.C. § 636(b). The court reviews the Report only for clear error in the absence of an objection.

See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that

“in the absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation.”) (citation omitted).

        After a review of the record, the applicable law, and the Report and Recommendation of

the Magistrate Judge, the court finds no clear error, and agrees this matter should be dismissed.

Accordingly, the court adopts the Report by reference in this Order. This matter is dismissed

without prejudice and without issuance and service of process.

        IT IS SO ORDERED.
                                                                 s/Cameron McGowan Currie
                                                                 CAMERON MCGOWAN CURRIE
                                                                 Senior United States District Judge
Columbia, South Carolina
December 8, 2020




                                                    2
